Exhibit 10.6

 

 

 

SECURITY AGREEMENT

among

OREXIGEN THERAPEUTICS, INC.,

as Issuer,

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

as Guarantors

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

Dated as of March [    ], 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1   

SECTION 1.1

    

Definitions

     1   

SECTION 1.2

    

Interpretation

     6   

SECTION 1.3

    

Resolution of Drafting Ambiguities

     6   

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

     6   

SECTION 2.1

    

Grant of Security Interest

     6   

SECTION 2.2

    

Filings

     7   

SECTION 2.3

    

Control Agreements

     8   

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL

     9   

SECTION 3.1

    

Delivery of Certificated Securities Collateral

     9   

SECTION 3.2

    

Perfection of Other Securities Collateral

     10   

SECTION 3.3

    

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

     11   

SECTION 3.4

    

Other Actions

     11   

SECTION 3.5

    

Joinder of Additional Guarantors

     12   

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     13   

SECTION 4.1

    

Title; Consent

     13   

SECTION 4.2

    

Validity of Security Interest

     13   

SECTION 4.3

    

Defense of Claims

     14   

SECTION 4.4

    

Other Financing Statements

     14   

SECTION 4.5

    

Chief Executive Office; Change of Name; Jurisdiction of Organization, etc.

     14   

SECTION 4.6

    

Due Authorization and Issuance

     14   

SECTION 4.7

    

Pledged Collateral

     14   

ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

     15   

SECTION 5.1

    

Voting Rights; Distributions; etc.

     15   

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

     16   

SECTION 6.1

    

Grant of License

     16   

SECTION 6.2

    

Scheduled Intellectual Property

     16   

SECTION 6.4

    

Protection of Collateral Agent’s Security

     17   

SECTION 6.5

    

After-Acquired Property

     17   

SECTION 6.6

    

Litigation

     18    ARTICLE VII MAINTENANCE OF RECORDS      18   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII REMEDIES

     18   

SECTION 8.1

    

Remedies

     18   

SECTION 8.2

    

Notice of Sale

     20   

SECTION 8.3

    

Waiver of Claims; Other Waivers; Marshalling

     20   

SECTION 8.4

    

Standards for Exercising Rights and Remedies

     21   

SECTION 8.5

    

Certain Sales of Pledged Collateral

     21   

SECTION 8.6

    

No Waiver; Cumulative Remedies

     22   

ARTICLE IX APPLICATION OF PROCEEDS

     23   

ARTICLE X MISCELLANEOUS

     23   

SECTION 10.1

    

Collateral Agent Appointed Attorney-in-Fact

     23   

SECTION 10.2

    

Continuing Security Interest

     23   

SECTION 10.3

    

Termination; Release

     23   

SECTION 10.4

    

Modification in Writing

     24   

SECTION 10.5

    

Notices

     24   

SECTION 10.6

    

Governing Law and Consent to Jurisdiction; Waiver of Jury Trial

     24   

SECTION 10.7

    

Severability of Provisions

     24   

SECTION 10.8

    

Execution in Counterparts

     24   

SECTION 10.9

    

Business Days

     24   

SECTION 10.10

    

No Claims Against Collateral Agent

     25   

SECTION 10.11

    

Obligations Absolute

     25   

SECTION 10.12

    

Concerning the Collateral Agent

     25   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule 1

  

Commercial Tort Claims

Schedule 2

  

Letters of Credit

Schedule 3

  

Filing Offices

EXHIBITS   

Exhibit 1

  

Form of Joinder Agreement

Exhibit 2

  

Form of Copyright Security Agreement

Exhibit 3

  

Form of Patent Security Agreement

Exhibit 4

  

Form of Trademark Security Agreement

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of March [    ], 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, including by one or more Joinder
Agreements, or otherwise, this “Agreement”), is made by and among Orexigen
Therapeutics, Inc., a Delaware corporation (“Issuer”), and the Subsidiaries of
Issuer from time to time party hereto by execution of a Joinder Agreement (the
“Guarantors”), as pledgors, assignors and debtors (Issuer, together with the
Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), and U.S. Bank National
Association, a national banking association, solely in its capacity as
collateral agent pursuant to the Indenture, as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S:

A. In connection with the execution and delivery of this Agreement, Issuer, U.S.
Bank National Association, as trustee and the Collateral Agent, and the other
parties party thereto have entered into that certain Indenture, dated as of
March [    ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Indenture”).

B. Issuer will receive substantial benefits from the execution and delivery of
the Indenture and the other Notes Documents and is, therefore, willing to enter
into this Agreement.

C. This Agreement is given by Pledgor in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the payment and performance of all of
the Obligations.

D. It is a condition to the issuance of the Notes that Issuer executes and
delivers the applicable Notes Documents, including this Agreement.

 

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions. (a) Unless otherwise defined herein or in the
Indenture, capitalized terms used herein that are defined in the UCC shall have
the meanings assigned to them in the UCC (provided, that the term “Instrument”
shall have the meaning specified in Article 9 of the UCC).

(b) Terms used (including in the preamble and recitals hereto) but not otherwise
defined herein that are defined in the Indenture shall have the meanings given
to them in the Indenture.

(c) The following terms shall have the following meanings:

“Acquired Blocked Account” shall have the meaning assigned to such term in
Section 2.3(b).

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

 

1



--------------------------------------------------------------------------------

“Blocked Account” shall mean, collectively, the Existing Blocked Accounts, the
New Blocked Accounts and the Acquired Blocked Accounts.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereof.

“Control” means with respect to any asset, right or property with respect to
which a security interest therein is perfected by a Secured Party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that the intended Secured Party
has “control” of such asset, right, or property as contemplated in the UCC and
otherwise on terms reasonably acceptable to the Controlling Party.

“Copyright Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 2.

“Copyrights” shall mean, collectively all works of authorship (whether protected
by statutory or common law copyright, whether established or registered in the
United States or any other country, multi-national registry, or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications therefor,
including the copyright registrations and applications listed in Section 10(a)
of the Perfection Certificate, together with any and all restorations, renewals
and extensions thereof and amendments thereto.

“Deliverable Intercompany Notes” shall mean, with respect to each Pledgor, all
Pledged Intercompany Notes owed to such Pledgor, other than (i) any Pledged
Intercompany Note that is in an aggregate principal amount of less than
$2,000,000 or (ii) any Pledged Intercompany Note owed by another Pledgor.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Pledged Intercompany
Notes.

“Excluded Account” shall mean, collectively, with respect to each Pledgor, (i)
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Note Parties’ employees, (ii)
tax accounts, including, without limitation, sales tax accounts, (iii) escrow
accounts, (iv) fiduciary or trust accounts, (v) zero balance accounts that sweep
on a daily basis to a Blocked Account, (vi) Federal A/R Accounts, and (vii)
collateral accounts pledged to secure performance (including to secure letters
of credit and bank guarantees) to the extent constituting Permitted Liens.

“Excluded Assets” shall mean (A) any fee-owned Real Property located outside the
United States and any leasehold interest in Real Property located outside the
United States, (B) all Vehicles and other assets covered by a certificate of
title (except to the extent a security interest therein can be perfected by the
filing of a UCC financing statement or the equivalent under other applicable
law), (C) any lease, license or agreement or any Property subject to a purchase
money security interest or Capital Lease Obligation, in each case, to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license or agreement or purchase money or capital lease arrangement or
create a right of termination in favor of any other party thereto (other than
any Pledgor) after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law, other than the proceeds and receivables thereof
the assignment of which is expressly deemed effective under the UCC or other

 

2



--------------------------------------------------------------------------------

applicable law notwithstanding such prohibition, (D) any Excluded Capital Stock,
(E) any Property where the cost of obtaining a security interest in, or
perfection of, such assets exceeds the practical benefit to the Lenders afforded
thereby as reasonably determined by Issuer and the Controlling Party, (F) any
intent-to-use application for registration of a Trademark prior to the filing of
a “Statement of Use” or an “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use Trademark application or any registration issuing
therefrom under applicable federal law, and (G) any assets the grant of a
security interest in which would be prohibited by applicable law but only, in
each case, to the extent, and only for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC,
any other laws (including the Debtor Relief Laws), or principles of equity, and,
to the extent severable, shall attach immediately to any portion of such assets
that do not result in such prohibition; provided that immediately upon the
ineffectiveness, lapse or termination of any such prohibition, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, such assets as if such provision had never been in effect.

“Existing Blocked Account” shall have the meaning assigned to such term in
Section 2.3(a).

“Federal A/R Account” shall mean any Deposit Account into which the only
deposits made are payments on Medicare or Medicaid accounts receivable or other
accounts receivable under which the United States federal government is the
account debtor and so long as such Deposit Account is subject to a daily sweep,
pursuant to an agreement between the Collateral Agent, the Pledgor and the
applicable depository bank in form and substance reasonably satisfactory to the
Controlling Party, into a Blocked Account.

“Guarantors” shall have the meaning assigned to such term in the preamble
hereof.

“Indenture” shall have the meaning assigned to such term in the recitals hereof.

“Intellectual Property” shall mean, collectively, all domestic, foreign and
multi-national intellectual property rights of any kind, whether now or
hereafter existing, including, without limitation, all Patents, Trademarks,
Copyrights and Trade Secrets, together with any and all (i) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (ii) rights to proceeds, income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, misappropriations, dilutions or other violations thereof,
(iii) rights to sue or otherwise recover for past, present and future
infringements, misappropriations, dilutions or other violations thereof and (iv)
rights corresponding thereto throughout the world.

“Intellectual Property Collateral” shall mean, with respect to each Pledgor, all
Intellectual Property of such Pledgor (including Licenses), whether now owned or
held, or hereafter acquired or created by or assigned to such Pledgor; provided,
that notwithstanding any of the foregoing, Intellectual Property Collateral
shall not include any Excluded Assets.

“Issuer” shall have the meaning assigned to such term in the preamble hereof.

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 1.

“Licenses” shall mean all licenses, covenants not to sue and any other agreement
granting any right with respect to any Intellectual Property (whether a Pledgor
is the grantor or grantee thereunder).

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” shall have the meaning assigned to such term in the
Purchase Agreement.

“Material IP Collateral” shall mean any Intellectual Property Collateral that is
material to the business of any Pledgor or is otherwise of material value.

“New Blocked Account” shall have the meaning assigned to such term in Section
2.3(b).

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

“Organization Documents” mean, collectively, with respect to any Person, (a) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar constitutive documents) of such Person, (b) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar constitutive documents) of such Person, (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar constitutive documents) of such Person, (d) in the case of any general
partnership, the partnership agreement (or similar constitutive document) of
such Person and (e) in any other case, the functional equivalent of the
foregoing.

“Patent Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 3.

“Patents” shall mean, collectively, all patents and all patent registrations and
applications issued or applied for in the United States or any other country,
multi-national registry, or any political subdivision thereof, including those
listed in Section 10(c) of the Perfection Certificate, together with any and all
(i) inventions and improvements described and claimed therein and (ii) reissues,
substitutions, reexaminations, divisions, renewals, extensions, continuations
and continuations-in-part thereof and amendments thereto.

“Perfection Certificate” shall mean that certain perfection certificate, dated
the date hereof, executed and delivered by Issuer in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1.

“Pledged Debt” shall have the meaning assigned to such term in Section 3.4(a).

“Pledged Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany promissory notes by such Pledgor evidencing Indebtedness for
borrowed money and all Instruments evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent not prohibited pursuant to
the terms hereof and under the Indenture; provided, that notwithstanding any of
the foregoing, Pledged Intercompany Notes shall not include any Excluded Assets.

“Pledged Interests” shall mean, collectively, with respect to each Pledgor, (i)
all membership, partnership or other Capital Stock (other than in a
corporation), as applicable, now or hereafter owned by such Pledgor at any time
including without limitation, those of each issuer described in Section 11 to
the Perfection Certificate, together with all rights, privileges, authority and
powers of such Pledgor in and to each such issuer or under any Organization
Document of each such issuer and (ii) the certificates, instruments and
agreements representing such membership, partnership or other interests and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such

 

4



--------------------------------------------------------------------------------

membership, partnership or other Capital Stock; provided, that notwithstanding
any of the foregoing, Pledged Interests shall not include any Excluded Assets.

“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Pledged Shares; provided, that notwithstanding any of the foregoing, Pledged
Securities shall not include any Excluded Assets.

“Pledged Shares” shall mean, collectively, with respect to each Pledgor, (i) the
issued and outstanding shares of capital stock, whether certificated or
uncertificated, now or hereafter owned by such Pledgor at any time, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests in each such issuer or under any Organization Document of each
such issuer and (ii) the certificates, instruments and agreements representing
such shares of capital stock and any and all interest of such Pledgor in the
entries on the books of the issuer of such shares or of any financial
intermediary pertaining to the Pledged Shares; provided, that notwithstanding
any of the foregoing, Pledged Shares shall not include any Excluded Assets.

“Pledgor” shall have the meaning assigned to such term in the preamble hereof.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Distributions; provided, that notwithstanding
any of the foregoing, Securities Collateral shall not include any Excluded
Assets.

“Trademark Security Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 4.

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locations
(URLs), domain names, corporate names, trade names, or other indicia of source,
whether registered or unregistered, and all registrations and applications for
the foregoing (whether statutory or common law and whether registered or applied
for in the United States or any other country, multi-national registry, or any
political subdivision thereof), including those trademark and service mark
registrations and applications listed in Section 10(b) of the Perfection
Certificate together with any and all (i) goodwill of the business connected
with the use thereof and symbolized thereby and (ii) extensions and renewals
thereof and amendments thereto.

“Trade Secrets” shall mean, collectively, all trade secrets and all other
confidential or proprietary information and know-how, whether or not reduced to
a writing or other tangible form.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of applicable law, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the other Secured Parties’ security
interest in any item or portion of the Pledged Collateral is governed by the
Uniform Commercial Code in a jurisdiction other than the State of New York, the
term “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
relating to such provisions.

“Uncertificated Security” shall have the meaning assigned to such term in
Section 3.2.

 

5



--------------------------------------------------------------------------------

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

SECTION 1.2 Interpretation. The interpretive provisions specified in the
Indenture shall be applicable to this Agreement. No failure on the part of the
Collateral Agent to provide any Pledgor with any notice expressly required
hereunder in connection with the exercise of any right, power or remedy
hereunder shall impair the validity of exercise of such right, power or remedy.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Collateral Agent for the ratable benefit of the Secured Parties, a
Lien on and security interest in and to all of the right, title and interest of
such Pledgor in, to and under the following Property, wherever located, whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property and Deposit Accounts;

(vii) all Intellectual Property Collateral;

(viii) the Commercial Tort Claims described on Schedule 1 hereto (as such
Schedule may be supplemented from time to time pursuant to Section 3.4(f));

(ix) all General Intangibles;

(x) all Money;

(xi) all Supporting Obligations;

(xii) all books and records pertaining to the Pledged Collateral;

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
choses in action of such Pledgor, whether tangible or intangible; and

 

6



--------------------------------------------------------------------------------

(xiv) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiv)
above or any other provision of any Notes Document:

(v) the security interest created by this Agreement shall not extend to, and the
term “Pledged Collateral” and “Intellectual Property Collateral” shall not
include, any Excluded Assets;

(w) no Pledgor shall be required to take any action with respect to perfection
by “control” (within the meaning of the UCC (other than in respect of (A)
Pledged Securities (to the extent such Pledged Securities can be perfected by
control), (B) Pledged Debt to the extent required to be delivered to the
Collateral Agent hereunder and (C) any accounts pursuant to Section 2.3);

(x) except as provided in Section 4.19(d)(i) of the Indenture, no security
agreements or pledge agreements governed under the laws of any jurisdiction,
other than the United States or any of its States, shall be required;

(y) no Pledgor shall be required to perfect the security interests granted by
this Agreement by any means other than by (A) filings pursuant to the UCC in the
office of the secretary of state (or similar central filing office) or local
filing office, as applicable, of the relevant state(s), (B) filing and recording
fully executed agreements substantially in the forms set forth in Exhibits 2, 3,
and 4 hereto in the USPTO or in the USCO, as applicable, (C) obtaining “control”
(within the meaning of the UCC) of Pledged Securities, Pledged Debt and any
accounts pursuant to Section 2.3 to the extent expressly required elsewhere
herein or (D) other methods expressly provided herein; and

(z) no Pledgor shall be required to deliver any leasehold mortgage, landlord
consent or estoppel, collateral access agreement or bailee letters with regards
to any leased Real Property.

Notwithstanding anything to the contrary contained herein, immediately upon any
Property ceasing to constitute Excluded Assets, the Pledged Collateral shall
include, and the Issuer and the other Pledgors, as applicable, shall be deemed
to have granted a security interest in, such Property.

SECTION 2.2 Filings.

(a) Subject to Section 4.19 and Section 4.23 of the Indenture, each Pledgor
hereby irrevocably authorizes the Collateral Agent (or its designee) at any time
and from time to time prior to the termination of this Agreement pursuant to
Section 10.3 to file (but the Collateral Agent shall have no duty to file) in
any relevant jurisdiction any financing statements (including fixture filings),
continuation statements and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement, continuation statement or amendment thereto relating
to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor and (ii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
Real Property to which such Pledged Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon reasonable request and, upon reasonable request
by a Pledgor, the Collateral Agent agrees to use commercially reasonable efforts
to make available to such Pledgor copies of any such filings. Such financing
statements may describe the collateral in the same manner as described herein or
may contain a description of collateral that describes such Property in any

 

7



--------------------------------------------------------------------------------

other manner as the Controlling Party may determine, in its reasonable
discretion, is necessary or advisable to ensure the perfection of the security
interest in the collateral granted to the Collateral Agent in connection
herewith, including, describing such Property as “all assets whether now owned
or hereafter acquired” or “all personal property whether now owned or hereafter
acquired” (regardless of whether any particular asset comprised in the Pledged
Collateral falls within the scope of Article 9 of the UCC).

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent (or
its designee) to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Pledged Collateral if such financing
statements or amendments have been filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent (or its
designee) to file (but the Collateral Agent shall have no duty to file)
instruments with the USPTO or the USCO (or any successor office), including
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements, or other documents that are necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the pledge and security interest
granted by such Pledgor hereunder in (i) any Intellectual Property Collateral
owned by Pledgor and applied for, registered or issued in the United States and
(ii) any Exclusive Copyright Licenses, in each case naming such Pledgor, as
debtor, and the Collateral Agent, as secured party.

(d) Subject to the other terms, limitations and conditions set forth in this
Agreement and the other Notes Documents, notwithstanding the grant of authority
to the Collateral Agent under this section, the Pledgors shall file or cause to
be filed any and all financing statements, continuation statements, amendments
or other documents and agreements as may be necessary to perfect and maintain
the perfection of the Collateral Agent’s security interest over the Pledged
Collateral.

SECTION 2.3 Control Agreements.

(a) For all Deposit Accounts, Securities Accounts, Commodities Accounts and any
similar accounts maintained by the Issuer as of the date hereof (other than
Excluded Accounts, collectively, the “Existing Blocked Accounts”), the Issuer
shall ensure that the Collateral Agent has control (within the meaning of the
UCC) (within 60 days after the date of this Agreement (or such later date
acceptable to the Controlling Party); provided that the Issuer shall use best
efforts to ensure that the Collateral Agent has control with 30 days after the
date of this Agreement) with respect to any such Existing Blocked Account of the
Issuer by causing the institution maintaining such account to enter into a
Control agreement in form and substance reasonably satisfactory to the
Controlling Party, pursuant to which the applicable institution shall agree to
comply with the Collateral Agent’s instructions with respect to disposition of
funds in such Existing Blocked Account without further consent by the Issuer. If
any institution with which an Existing Blocked Account is maintained refuses to,
or does not, enter into a Control agreement in response to reasonable comments
from the Controlling Party and the Collateral Agent, then the Issuer shall
promptly (and in any event within 60 days after notice from the Controlling
Party (or such later date acceptable to the Controlling Party)) close the
respective Existing Blocked Account, transfer all balances therein to another
Blocked Account meeting the requirements of this Section 2.3, and, if
practicable, prior to such transfer, cause the institution maintaining such
account to enter into a Control agreement in compliance with this Section
2.3(a); provided that, to the extent it is not practicable for the Issuer to
cause the institution maintaining such account to enter into a Control agreement
prior to such transfer, Section 2.3(b)(i) shall not apply to the new Blocked
Account being opened and within 60 days (or such later date acceptable to the
Controlling Party) of opening such account, the Issuer shall ensure that the
Collateral Agent has control (within the meaning of the UCC) (within 60 days
after the date of this Agreement (or such later date acceptable to the
Controlling Party)) with respect to such account. Notwithstanding anything else
contained herein, no institution shall be required to subordinate its security
interest in a Deposit Account, Securities Account, or Commodities Account.

 

8



--------------------------------------------------------------------------------

(b) On and after the date hereof:

(i) no Note Party shall open Deposit Accounts, Securities Accounts, Commodities
Accounts and any similar accounts (other than the Excluded Accounts,
collectively, the “New Blocked Accounts”), unless a Control agreement, in
accordance with the terms of Section 2.3(a), in respect of such New Blocked
Account is entered into prior to, or simultaneously with, the opening or
acquisition of such New Blocked Account; and

(ii) within 60 days (or such later date acceptable to the Controlling Party) of
acquiring Deposit Accounts, Securities Accounts, Commodities Accounts and any
similar accounts pursuant to an acquisition permitted under the Notes Documents
(other than the Excluded Accounts, collectively, the “Acquired Blocked
Accounts”), each applicable Pledgor shall ensure that the Collateral Agent has
Control with respect to any Acquired Blocked Account of such Pledgor by causing
the institution maintaining such account to enter into a Control agreement in
form and substance reasonably satisfactory to the Controlling Party, pursuant to
which the applicable institution shall agree to comply with the Collateral
Agent’s instructions with respect to disposition of funds in such Blocked
Account without further consent by such Pledgor. If any institution with which
an Acquired Blocked Account is maintained refuses to, or does not, enter into a
Control agreement in response to reasonable comments from the Controlling Agent
and the Collateral Agent, then the respective Pledgor shall promptly (and in any
event within 60 days after notice from the Controlling Party (or such later date
acceptable to the Controlling Party)) close the respective Acquired Blocked
Account, transfer all balances therein to another Blocked Account meeting the
requirements of this Section 2.3, and, if practicable, prior to such transfer,
cause the institution maintaining such account to enter into a Control agreement
in compliance with this Section 2.3(b)(ii); provided that, to the extent it is
not practicable for to cause the institution maintaining such account to enter
into a Control agreement prior to such transfer, Section 2.3(b)(i) shall not
apply to the new Blocked Account being opened and within 60 days (or such later
date acceptable to the Controlling Party) of opening such account, such Pledgor
shall ensure that the Collateral Agent has control (within the meaning of the
UCC) with respect to such account.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that as of the date hereof, Schedule 3 hereto sets forth
the office of the secretary of state (or similar central filing office) or local
filing office, as applicable, of the relevant state(s) in which a filing
pursuant to the UCC would perfect the security interests granted by this
Agreement with respect to the Pledged Collateral (solely to the extent such
security interests in the Pledged Collateral can be perfected by such filing).
Each Pledgor represents and warrants that (i) all certificates or instruments
representing or evidencing any Pledged Securities and (ii) the Deliverable
Intercompany Notes, in each case, in existence on the date hereof, will be
delivered to the Collateral Agent (or its designee) in suitable form for
transfer by delivery and accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a valid and perfected
first priority security interest therein (subject, as to priority, to Permitted
Liens) within the time periods specified in Section 4.23 of the Indenture. Each
Pledgor hereby agrees that (i) all certificates or instruments representing or
evidencing any Pledged Securities and (ii) the Deliverable Intercompany Notes,
in each case, acquired by such Pledgor after the date hereof shall, within 30
days after receipt thereof by such Pledgor (or such longer period as may be
agreed to in writing by the Controlling Party), be delivered to the Collateral
Agent (or its designee) pursuant hereto and shall be in

 

9



--------------------------------------------------------------------------------

suitable form for transfer by delivery and shall be accompanied by duly executed
instruments of transfer or assignment in blank. Each delivery of Pledged
Securities and Deliverable Intercompany Notes shall be accompanied by a schedule
describing such Pledged Securities and Deliverable Intercompany Notes, which
schedule shall be deemed to supplement Section 11 and Section 14 of the
Perfection Certificate and made a part thereof; provided that failure to
supplement Section 11 and Section 14 of the Perfection Certificate shall not
affect the validity of such pledge of such Pledged Securities or Deliverable
Intercompany Notes. Each schedule so delivered shall supplement any prior
schedules so delivered.

The Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, upon prior written notice to
Issuer, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of such Pledged Securities or Deliverable Intercompany Notes, without any
indication that such Pledged Securities or Deliverable Intercompany Notes are
subject to the security interest hereunder; provided, however, notwithstanding
anything contained herein to the contrary, immediately upon the cure or waiver
of any applicable Events of Default, the Collateral Agent shall promptly
endorse, assign or otherwise transfer to or register in the name of the
applicable Pledgor any such Pledged Securities or Deliverable Intercompany Notes
(subject to revesting in the event of a subsequent Event of Default that is
continuing and upon prior written notice from the Collateral Agent to Issuer,
provided, that such Pledged Securities or Deliverable Intercompany Notes remain
in the possession of the Collateral Agent at such time). In addition, the
Collateral Agent shall have the right (but not the obligation) at any time upon
the occurrence and during the continuance of any Event of Default to exchange
certificates representing or evidencing any Pledged Securities or Deliverable
Intercompany Notes for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

SECTION 3.2 Perfection of Other Securities Collateral. Each Pledgor represents
and warrants that, subject to the provisions of Section 4.2, the Collateral
Agent has a valid and perfected first priority security interest (subject, as to
priority, to Permitted Liens) under applicable U.S. federal or state law in all
Pledged Securities not represented by a certificated interest (“Uncertificated
Security”) pledged by it hereunder that are in existence on the date hereof.
Unless otherwise consented to by the Controlling Party, Pledged Interests shall
either (i) be represented by a certificate, and in the organizational documents
of such entity, the applicable Pledgor shall cause the issuer of such interests
(or use commercially reasonable efforts to cause the issuer if such issuer is
not an Affiliate of such Pledgor), to elect to treat such interests as a
“security” within the meaning of Article 8 of the UCC of its jurisdiction of
organization or formation, as applicable, by including in its organizational
documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the UCC:

“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: ‘This
certificate evidences an interest in [name of [partnership/limited liability
company]] and shall be a security for purposes of Article 8 of the Uniform
Commercial Code.’ No change to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”

or (ii) not be represented by a certificate and the applicable Pledgor shall
cause the issuer of such interests not to have elected to treat such interests
as a “security” within the meaning of Article 8 of the UCC.

 

10



--------------------------------------------------------------------------------

If any of the Pledged Securities is or shall become evidenced or represented by
an Uncertificated Security, such Pledgor shall cause the issuer thereof (or use
commercially reasonable efforts to cause if the issuer is not an Affiliate of
such Pledgor) either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer, or (ii) to agree in writing with such Pledgor and the Collateral Agent
that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Pledgor (and, if prior to the Disposition Date, such agreement
to be in form and substance reasonably satisfactory to the Controlling Party).

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor agrees that at the sole reasonable cost and
expense of the Pledgors (i) such Pledgor shall take all commercially reasonable
actions necessary to defend the security interest created by this Agreement in
the Pledged Collateral against the material claims and demands of all Persons,
except with respect to Pledged Collateral as reasonably determined by such
Pledgor and the Controlling Party is no longer necessary or beneficial to the
conduct of such Pledgor’s business, (ii) such Pledgor shall furnish to the
Collateral Agent from time to time information further identifying and
describing the Pledged Securities and Pledged Debt as the Controlling Party may
reasonably request, all in reasonable detail, and (iii) at any time and from
time to time, upon the written request of the Controlling Party, such Pledgor
shall promptly and duly execute and deliver, and cause to be filed and recorded,
such further instruments and documents and take such further action as the
Controlling Party may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and the rights and powers herein
granted, including (x) the filing of any financing statements and amendments
thereto, continuation statements and other documents (including this Agreement)
under the UCC (or other similar laws) in effect in the United States or any of
its States with respect to the security interest created hereby and (y) the
execution and delivery of Patent Security Agreements, Copyright Security
Agreements, and Trademark Security Agreements.

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Pledged Collateral, each Pledgor (i)
represents and warrants and/or (ii) covenants, at such Pledgor’s own expense, to
take the following actions, in each case with respect to the following Pledged
Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, each Pledgor
hereby represents and warrants that (i) no amounts individually in excess of
$2,000,000 payable to such Pledgor under or in connection with any of the
Pledged Collateral (other than amounts owed by another Pledgor) are evidenced by
any Instrument (other than checks to be deposited in the ordinary course of
business) or Tangible Chattel Paper (other than documents or records evidencing
amounts owed by customers in the ordinary course of business pursuant to
deferred payment procedures) other than the Deliverable Intercompany Notes and
the Instruments and Tangible Chattel Paper listed in Section 14 of the
Perfection Certificate and (ii) each such Deliverable Intercompany Note,
Instrument and each such item of Tangible Chattel Paper individually in excess
of $2,000,000 (other than checks to be deposited in the ordinary course of
business) has been or will be properly endorsed and delivered to the Collateral
Agent (or its designee) within the time periods specified in Section 4.23 of the
Indenture, accompanied by instruments of transfer or assignment duly executed in
blank. If any amount, individually, in excess of $2,000,000 then payable under
or in connection with any of the Pledged Collateral (other than any amount owed
by any Pledgor) shall be evidenced by any Instrument (other than checks to be
deposited in the ordinary course of business) or Tangible Chattel Paper (other
than documents or records evidencing amounts owed by customers in the ordinary
course of business pursuant to deferred payment procedures) (such Instruments
and Tangible Chattel Paper, collectively, together with the Deliverable
Intercompany Notes, the “Pledged Debt”) and has not previously been delivered to
the Collateral Agent, the Pledgor acquiring such Instrument or Tangible Chattel
Paper shall promptly (and in any event within 30 days after

 

11



--------------------------------------------------------------------------------

acquisition by such Pledgor or such longer period as may be agreed to in writing
by the Controlling Party) endorse, assign and deliver the same to the Collateral
Agent (or its designee), accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify; provided, however, that so long as no Event of Default has
occurred and is continuing, upon written request by such Pledgor, the Collateral
Agent (or its designee) shall promptly (and in any event within 10 Business
Days) return such Instrument or Tangible Chattel Paper to such Pledgor from time
to time, to the extent necessary for collection in the ordinary course of such
Pledgor’s business.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) Letter-of-Credit Rights. As of the date hereof, no Pledgor is the
beneficiary or assignee under any letter of credit, other than those listed on
Schedule 2 hereto. The parties hereto acknowledge and agree that under no
circumstances shall any Pledgor hereunder be under any obligation to take any
perfection steps (other than the filing of appropriate financing statements
under the UCC) with respect to any security interest granted in any letter of
credit under which any Pledgor is a beneficiary having a value reasonably
believed by the Pledgors to be, individually, less than $2,000,000. If any
Pledgor shall become the beneficiary or assignee under any letter of credit with
a value, individually, in excess of $2,000,000 that is not a Supporting
Obligation with respect to any of the Pledged Collateral, such Pledgor shall
either (i) use commercially reasonable efforts to arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under such letter of credit or (ii) use
commercially reasonable efforts to arrange for the Collateral Agent to become
the transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under such letter of
credit are to be paid to the applicable Pledgor unless an Event of Default has
occurred and is continuing.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims having a value
reasonably believed by the Pledgors to be, individually, in excess of $2,000,000
for which such Pledgor has filed a complaint in a court of competent
jurisdiction, other than those listed on Schedule 1 hereto. If any Pledgor shall
at any time hold or acquire a Commercial Tort Claim having a value reasonably
believed by the Pledgors to be, individually, in excess of $2,000,000, such
Pledgor shall promptly (and in any event within 30 days of acquiring such
Commercial Tort Claim or such later date as may be agreed to in writing by the
Controlling Party) notify the Collateral Agent in a writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement. Unless otherwise agreed, the grant of a security
interest in any such Commercial Tort Claim shall not prejudice the right of such
Pledgor to prosecute, enforce or exercise any of its rights in connection with
such Commercial Tort Claim, which it will continue to enjoy until an Event of
Default has occurred and is continuing.

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of Issuer that, from time to time, after the date hereof shall be
required to become a Guarantor for the benefit of the Secured Parties pursuant
to Section 4.19 of the Indenture, to execute and deliver to the Collateral Agent
a Joinder Agreement within 30 days after the date on which it was acquired or
created (or such later date as may be agreed in writing by the Controlling
Party) and, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes under the Indenture and hereunder
with the same force and effect as if originally named as a Guarantor and Pledgor

 

12



--------------------------------------------------------------------------------

therein and herein. The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder. The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement or any
other Notes Document.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title; Consent.

(a) Except for the security interest granted to the Collateral Agent for the
ratable benefit of the Secured Parties pursuant to this Agreement and Permitted
Liens, such Pledgor owns (or, in the case of the Intellectual Property
Collateral, either owns or has a License to) and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will either own or hold
a License to the rights in each item of Pledged Collateral pledged by it
hereunder free and clear of any and all Liens of others, except (i) for those
failures to own or have a License which could not reasonably be expected to
result in a Material Adverse Effect and (ii) as otherwise permitted by the Notes
Documents. As of the date hereof, there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or Property that is convertible into, or that
requires the issuance or sale of, any Pledged Securities that constitute Capital
Stock (in each case, other than to any Pledgor). No person other than the
Collateral Agent (or (i) its bailee for such purpose or (ii) the Pledgor that
owns such Pledged Securities, Pledged Debt or Deposit Account, as applicable)
has, or will have, control or possession of all or any part of the Pledged
Securities, Pledged Debt or Deposit Account, except as expressly permitted by
the Notes Documents.

(b) Other than as required by (i) foreign laws with respect to the Capital Stock
in any Foreign Subsidiary and (ii) laws affecting the offering and sale of
securities generally, no consent of any Person, including any general or limited
partner, any other member or manager of a limited liability company, any
shareholder or any other trust beneficiary, is necessary (from the perspective
of a secured party) in connection with the creation, perfection or first
priority status (or the maintenance thereof) of the security interest of the
Collateral Agent in any Capital Stock pledged to the Collateral Agent under this
Agreement and the other Collateral Documents or the exercise by the Collateral
Agent of any remedies in respect of any Pledged Securities, except in each case
as have already been obtained.

SECTION 4.2 Validity of Security Interest.

(a) The security interest in, and Lien on, the Pledged Collateral granted to the
Collateral Agent for the ratable benefit of the Secured Parties hereunder
constitutes (a) a legal and valid security interest in all the Pledged
Collateral securing the payment and performance of the Obligations, and (b) a
valid and perfected first priority security interest (subject, as to priority,
to Permitted Liens) in all the Pledged Collateral with respect to which a lien
may be perfected by (i) filing a financing statement pursuant to the UCC in the
office of the secretary of state (or similar central filing office) or local
filing office, as applicable, of the relevant State(s), (ii) possession or
Control by the Collateral Agent (or its bailee for such purpose and subject to
the time periods provided in Section 4.23 of the Indenture) or (iii) filing
Patent Security Agreements, Copyright Security Agreements and Trademark Security
Agreements with the USPTO or USCO, as applicable.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in any of the Notes Documents, no
Note Party shall be required to take any actions nor shall be deemed to make any
representation, in each case under any Collateral Document with respect to any
requirements of foreign laws that may affect the validity or perfection of any
security interest purported to be granted under any Collateral Document.

SECTION 4.3 Defense of Claims. Each Pledgor shall, at its own cost and expense,
upon the reasonable request of the Controlling Party or the Collateral Agent (at
the direction of the Trustee or Controlling Party given in accordance with the
Indenture), take any and all commercially reasonable actions necessary to defend
title to the Pledged Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Collateral Agent and the
priority thereof against all material claims and demands of all persons at any
time claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Liens. Each Pledgor shall promptly notify the
Collateral Agent of any claims or demands of the type described in the foregoing
sentence.

SECTION 4.4 Other Financing Statements. No Pledgor has filed, nor authorized any
third party to file, any valid or effective financing statement (or similar
statement or instrument of registration under the law of any jurisdiction of the
United States or any of its States) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Lien with respect to such Permitted Lien. Until the satisfaction and
discharge of the Indenture in accordance with Section 3.01 thereof or Covenant
Termination under the Indenture in accordance with Section 3.02 thereof, no
Pledgor shall execute, authorize or consent to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction of the United States or any of its States or
territories) relating to any Pledged Collateral, except financing statements and
other statements and instruments filed or to be filed in respect of and covering
the security interests granted by such Pledgor to the holder(s) of Permitted
Liens.

SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc. Such Pledgor shall give the Collateral Agent written notice
at least 10 Business Days (or such later date as may be agreed in writing by the
Controlling Party) prior to the occurrence of any change to its name, legal
structure (whether by merger, consolidation, change in corporate form or
otherwise), type of organization, jurisdiction of organization, organizational
identification number if it has one (but solely to the extent such
organizational identification number is required to be set forth on financing
statements under the applicable UCC) or, in the case of any Pledgor that is not
a Registered Organization, its sole place of business (or, if it has more than
one place of business, its chief executive office). The Collateral Agent shall
not be liable nor responsible to any party for any failure to maintain a valid
and perfected security interest with the priority required hereunder in such
Pledgor’s property constituting Pledged Collateral. The Collateral Agent shall
have no duty to inquire about such changes, the parties acknowledging and
agreeing that it would not be feasible or practical for the Collateral Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 4.6 Due Authorization and Issuance. All of the Pledged Shares have been
duly authorized, validly issued and are fully paid and non-assessable. All of
the Pledged Interests have been fully paid for.

SECTION 4.7 Pledged Collateral. As of the date hereof, all information set forth
in the schedules annexed hereto, and all information contained in the Perfection
Certificate and the schedules thereto, in each case, relating to the Pledged
Collateral, is accurate and complete in all material respects. As of the date of
delivery of any updated information to the Perfection Certificate (and/or
schedules thereto) expressly required under this Agreement, such information
shall be accurate and complete in all material respects.

 

14



--------------------------------------------------------------------------------

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Voting Rights; Distributions; etc..

(i) So long as no Event of Default shall have occurred and be continuing and
subject to the provisions of Section 5.1(ii):

(A) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes of this Agreement
and the other Notes Documents; provided, however, that no Pledgor shall in any
event exercise such rights in any manner that is adverse in any material respect
to the ability of the Collateral Agent (on behalf of itself and/or the other
Secured Parties) to exercise rights and remedies hereunder after the occurrence
and during the continuance of an Event of Default; and

(B) each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien granted hereunder, any and all Distributions, but only if
and to the extent made in accordance with the provisions of the Indenture;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of certificated Pledged Securities or Pledged Intercompany
Notes shall be subject to the requirements of Sections 3.1 and 3.2.

(ii) Upon the occurrence and during the continuance of any Event of Default upon
prior written notice from the Collateral Agent to Issuer:

(A) all rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.1(i)(A)
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall thereupon have the sole right (but not the obligation) to
exercise such voting and other consensual rights (but if directed by the Trustee
or Controlling Party in accordance with the Indenture, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights) until the
applicable Event of Default is no longer continuing, at which time all such
rights automatically shall revert to such Pledgor, and in which case the
Collateral Agent’s rights under this Section 5.1(ii)(A) shall cease to be
effective, subject to revesting in the event of a subsequent Event of Default
that is continuing and upon prior written notice from the Collateral Agent as
set forth above; provided that the foregoing clause (A) shall not apply with
respect to (and this clause (A) shall not be construed as a restriction of) any
voting and or consensual rights such Pledgor is entitled to exercise in
connection with the approval, payment and/or accrual of Distributions then
permitted under Section 4.14 of the Indenture; and

(B) all rights of each Pledgor to receive Distributions that it would otherwise
be authorized to receive and retain pursuant to Section 5.1(i)(B) without
further action shall cease and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to receive and
hold as Pledged Collateral such Distributions until all Event of Defaults are no
longer continuing, in which case the Collateral Agent’s rights under this
Section 5.1(ii)(B) shall cease to be effective, subject to revesting in the
event of a subsequent Event of Default that is continuing and upon prior written
notice from the Collateral Agent as set forth above.

(iii) Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as may be
necessary or as the Collateral Agent may reasonably request to permit the
Collateral Agent to exercise the voting and other rights which it may

 

15



--------------------------------------------------------------------------------

be entitled to exercise pursuant to Section 5.1(ii)(A) and to receive all
Distributions which it may be entitled to receive under Section 5.1(ii)(B).

(iv) All Distributions that are received by any Pledgor contrary to the
provisions of Section 5.1(ii)(B) shall be received in trust for the benefit of
the Collateral Agent, shall be segregated from the other funds of such Pledgor
and shall immediately be paid over to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary or reasonably requested
endorsement).

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of License.

(a) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under this Agreement, each Pledgor grants to the Collateral Agent an
irrevocable (subject to termination under Section 10.3), nonexclusive license
(exercisable without payment of royalty or other compensation to the Pledgors)
to use, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Pledgor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, to the extent that such non-exclusive license
(a) does not violate the express terms of any agreement between a Pledgor and a
third party governing the applicable Pledgor’s use of such Intellectual
Property, or gives such third party any right of acceleration, modification or
cancellation therein and (b) is not prohibited by any applicable law; provided,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks. The use of such license by the Collateral Agent may only be
exercised, at the option of the Collateral Agent, upon the occurrence and during
the continuation of an Event of Default; provided, further, that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Pledgors notwithstanding any
subsequent cure of an Event of Default.

(b) Notwithstanding anything else contained herein, the Issuer hereby provides
notice to the Collateral Agent that the Issuer is party to that certain Amended
and Restated Collaboration Agreement, by and between Takeda Pharmaceutical
Company Limited (the “Licensee”) and the Issuer, dated as of July 31, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the provisions hereof, the “Collaboration
Agreement”), and that Licensee has exclusive license rights to the Orexigen
Patents and Orexigen Know-How (each as defined in the Collaboration Agreement)
under the Collaboration Agreement.

SECTION 6.2 Scheduled Intellectual Property. On and as of the date hereof, a
Pledgor owns (a) all issued Patents and pending Patent applications issued by or
filed at the USPTO listed in Section 10(c) of the Perfection Certificate, (b)
all registered Trademarks and Trademark applications registered by or filed at
the USPTO listed in Section 10(b) of the Perfection Certificate, (c) all
registered Copyrights and Copyright applications pending at the USCO listed in
Section 10(a) of the Perfection Certificate and (d) all Licenses granting to a
Pledgor any exclusive right with respect to any registered Copyright owned by a
third party (“Exclusive Copyright Licenses”) listed in Section 10(d) of the
Perfection Certificate, except, in each case, where the failure to own or
possess the right to use, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

Except as set forth in Section 10 of the Perfection Certificate, as of the date
hereof, all such scheduled Intellectual Property Collateral (but excluding
Exclusive Copyright Licenses) has not been abandoned and, to the knowledge of
each Pledgor, is valid, subsisting and in full force and effect, except as could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.3 No Violations or Proceedings. To the knowledge of each Pledgor,
there is no violation, misappropriation, dilution or infringement by others of
any right of such Pledgor with respect to any Material IP Collateral, except
where such violation, misappropriation, dilution or infringement, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. Such Pledgor is not infringing upon, diluting, misappropriating
or otherwise violating any Intellectual Property right of any other person,
except where such infringement, misappropriation, dilution or violation,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 6.4 Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) maintain and protect the
Material IP Collateral owned by such Pledgor, (ii) not permit to lapse or become
abandoned any Material IP Collateral owned by such Pledgor, and (iii) during the
continuance of an Event of Default, upon prior notice from the Collateral Agent
to Issuer, (x) not enter into any settlement, covenant not to sue, or other
agreement, in each case that would materially impair the validity or
enforceability of any Material IP Collateral owned by such Pledgor, or
materially impair such Pledgor’s ownership of any Material IP Collateral owned
by such Pledgor and (y) not permit to lapse or become abandoned any Material IP
Collateral owned by such Pledgor; provided, that, except with respect to clause
(iii) above, nothing in this Agreement shall prevent any Pledgor from disposing
of, discontinuing the use or maintenance of, failing to pursue or otherwise
allowing to lapse, terminate or put into the public domain, any of its
Intellectual Property, to the extent Issuer determines in good faith that such
Intellectual Property is not material to the business of Issuer and its
Restricted Subsidiaries, taken as a whole. Upon the Collateral Agent’s
reasonable request, each Pledgor shall furnish to the Collateral Agent from time
to time information further identifying and describing the Intellectual Property
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail (it being understood that the Collateral Agent shall have no duty to make
such request (other than pursuant to any direction given by the Trustee or the
Controlling Party in accordance with the Indenture)).

SECTION 6.5 After-Acquired Property. If any Pledgor, at any time before the
satisfaction and discharge of the Indenture in accordance with Section 3.01
thereof or a Covenant Termination of the Indenture in accordance with Section
3.02 thereof, (i) obtains any rights to any additional Intellectual Property
Collateral or (ii) becomes entitled to the benefit of any additional
Intellectual Property Collateral or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in clause (i) or (ii) of this sentence with respect to such Pledgor shall
automatically constitute Intellectual Property Collateral if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Pledgor shall, at the time of filing of the
financial statements required by Section 4.06(b) of the Indenture, with respect
to any item of Intellectual Property Collateral owned by a Pledgor and applied
for, registered or issued in the United States, and any Exclusive Copyright
Licenses, (i) promptly provide to the Collateral Agent written notice of each
such item and (ii) promptly thereafter, file the instruments and documents
provided for in Section 2.2(c). Further, each Pledgor authorizes the Collateral
Agent to modify this Agreement by amending Section 10 to the Perfection
Certificate to include any Intellectual Property Collateral identified by any
Pledgor in accordance with this Section 6.5 of the type required to be set forth
therein, acquired or arising after the date hereof of such Pledgor.

 

17



--------------------------------------------------------------------------------

SECTION 6.6 Litigation. Upon the occurrence and during the continuance of any
Event of Default, to the extent permissible by law, the Collateral Agent shall
have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or bring suit in the name
of any Pledgor, the Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any License thereunder. In the event of
such suit, each Pledgor shall, at the reasonable request of the Collateral
Agent, do any and all lawful acts and execute any and all documents reasonably
requested by the Collateral Agent in aid of such enforcement, and the Pledgors
shall promptly reimburse and indemnify the Collateral Agent for all costs and
expenses incurred by the Collateral Agent in the exercise of its rights under
this Section 6.6 in accordance with Section 7.06 and Section 17.02(e) of the
Indenture. In the event that, upon the occurrence of and during the continuance
of any Event of Default, the Collateral Agent elects not to bring such suit to
enforce the Intellectual Property Collateral, each Pledgor agrees, at the
reasonable request of the Collateral Agent, to take all reasonable actions,
whether by suit, proceeding or other action, as such Pledgor, in its reasonable
business judgment, deems necessary and appropriate to prevent the infringement,
counterfeiting, unfair competition, dilution, misappropriation, diminution in
value of or other damage to any Material IP Collateral by others and for that
purpose agrees, subject to the foregoing qualifications, to diligently maintain
any such suit, proceeding or other action to prevent such infringement,
counterfeiting, unfair competition, dilution, misappropriation, diminution in
value of or other damage to the Material IP Collateral owned by any Pledgor.

ARTICLE VII

MAINTENANCE OF RECORDS

Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the Collateral
Agent’s demand (pursuant to any direction given by the Trustee or the
Controlling Party in accordance with the Indenture) made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including all documents evidencing Accounts and
any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may (but shall not be obligated to (other than
pursuant to any direction given by the Trustee or the Controlling Party in
accordance with the Indenture)) transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Collateral Agent’s security interest therein without the consent of any Pledgor;
provided, that the Collateral Agent agrees to use reasonable efforts to provide
prior written notice of any such transfer to such Pledgor.

ARTICLE VIII

REMEDIES

SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time (but shall not be
obligated to (other than pursuant to any direction given by the Trustee or the
Controlling Party in accordance with the Indenture)) exercise in respect of the
Pledged Collateral, in addition to the other rights and remedies provided for
herein or otherwise available to it, the following remedies, in each case, to
the fullest extent permitted by applicable law:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part

 

18



--------------------------------------------------------------------------------

thereof with or without notice or process of law, and for that purpose may enter
upon any Pledgor’s premises where any of the Pledged Collateral is located,
remove such Pledged Collateral, remain present at such premises to receive
copies of all communications and remittances relating to the Pledged Collateral
and use in connection with such removal and possession any and all services,
supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or Property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, such Pledgor shall segregate all amounts received
pursuant thereto in trust for the benefit of the Collateral Agent and shall
promptly (but in no event later than three (3) Business Days after receipt
thereof or such later date as may be agreed to in writing by the Controlling
Party) pay such amounts to the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation, with respect to licenses to Trademarks, subject to
reasonable quality control provisions in connection with the goods and services
offered under any Trademarks sufficient to avoid the risk of cancellation,
voiding or invalidation of such Trademarks;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent; (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent; and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 8.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Retain and apply the Distributions to the Obligations as provided in
Article 6 of the Indenture;

(vi) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral subject to Section 5.1(ii); and

(vii) All the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Pledged Collateral) or any other
applicable law or in equity, and the Collateral Agent may also, at the direction
of the Trustee or Controlling Party given in accordance with the Indenture,
without notice except as specified in Section 8.2, sell, assign, transfer or
grant a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Pledged

 

19



--------------------------------------------------------------------------------

Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Obligations owed to such person as a credit on account of the
purchase price of any Pledged Collateral payable by such person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the Property sold, assigned or licensed absolutely free from any claim
or right on the part of any Pledgor, and each Pledgor hereby waives, to the
fullest extent permitted by applicable law, all rights of redemption, stay
and/or appraisal that it now has or may at any time in the future have under any
applicable law now existing or hereafter enacted. The Collateral Agent shall not
be obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
applicable law, any claims against the Collateral Agent arising by reason of the
fact that the price at which any Pledged Collateral may have been sold, assigned
or licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.

SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of Pledged Collateral shall be
required by any applicable law, 10 days’ prior written notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. To the extent permitted by applicable
law, no notification need be given to any Pledgor if it has signed, after the
occurrence of an Event of Default, a statement renouncing or modifying any right
to notification of sale or other intended disposition.

SECTION 8.3 Waiver of Claims; Other Waivers; Marshalling.

(i) Each Pledgor hereby waives, to the fullest extent permitted by applicable
law, notice of judicial hearing in connection with the Collateral Agent’s taking
possession or the Collateral Agent’s disposition of any of the Pledged
Collateral, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under any applicable law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Collateral Agent shall not be liable for any incorrect or improper payment made
pursuant to this Article VIII except to the extent resulting solely from the
Collateral Agent’s gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction. Any sale
of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity or otherwise
against such Pledgor and against any and all persons claiming or attempting to
claim the Pledged Collateral so sold, optioned or realized upon, or any part
thereof, from, through or under such Pledgor.

(ii) To the maximum extent permitted by applicable law, each Pledgor hereby
waives demand, notice (except for any notices required hereunder), protest,
notice of acceptance of this Agreement, notice of Pledged Collateral received or
delivered or any other action taken in reliance hereon.

 

20



--------------------------------------------------------------------------------

(iii) The Collateral Agent shall not be required to marshal any present or
future collateral security (including the Pledged Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order. To
the maximum extent permitted by applicable law, each Pledgor hereby agrees that
it will not invoke any applicable law relating to the marshalling of collateral
and hereby irrevocably waives the benefits of all such applicable laws.

SECTION 8.4 Standards for Exercising Rights and Remedies. To the extent that
applicable laws impose duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, each Pledgor acknowledges and agrees that it is
not commercially unreasonable for the Collateral Agent (i) to fail to incur
expenses reasonably deemed significant by the Collateral Agent to prepare
Pledged Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to Pledged
Collateral to be disposed of, or to obtain or, if not required by other
applicable laws, to fail to obtain consents for Governmental Authorities or
third parties for the collection or disposition of Pledged Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
account debtors or other persons obligated on Pledged Collateral or to fail to
remove liens or encumbrances on or any adverse claims against Pledged
Collateral, (iv) to exercise collection remedies against account debtors and
other persons obligated on Pledged Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Pledged Collateral through publications or media of general
circulation, whether or not the Pledged Collateral is of a specialized nature,
(vi) to contact other persons, whether or not in the same business as any
Pledgor, for expressions of interest in acquiring all or any portion of the
Pledged Collateral, (vii) to hire one or more professional auctioneers to assist
in the disposition of Pledged Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Pledged Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Pledged Collateral or that have the reasonable capability of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim or modify disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Pledged Collateral or to
provide to the Collateral Agent a guaranteed return from the collection or
disposition of Pledged Collateral, or (xii) to the extent deemed appropriate by
the Collateral Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Collateral Agent in
the collection or disposition of any of the Pledged Collateral. The Pledgors
acknowledge that the purpose of this Section 8.4 is to provide non-exhaustive
indications of what actions or omissions by the Collateral Agent would fulfill
the Collateral Agent’s duties under the UCC or other applicable laws of the
State or any other relevant jurisdiction in the Collateral Agent’s exercise of
remedies against the Pledged Collateral and that other actions or omissions by
the Collateral Agent shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 8.4. Without limiting the
foregoing, nothing contained in this Section 8.4 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 8.4.

SECTION 8.5 Certain Sales of Pledged Collateral.

(i) Each Pledgor recognizes that, by reason of certain prohibitions contained in
applicable law, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Pledged Collateral, to limit purchasers to those who
meet the requirements of a Governmental Authority. Each Pledgor acknowledges
that any such sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been

 

21



--------------------------------------------------------------------------------

made in a commercially reasonable manner and that, except as may be required by
applicable law, the Collateral Agent shall have no obligation to engage in
public sales.

(ii) Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state or foreign securities’ laws, the Collateral Agent may be compelled, with
respect to any sale or disposition of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state or foreign securities laws, even if such issuer would agree to
do so.

(iii) If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property after the occurrence and
during the continuance of an Event of Default, upon written request, the
applicable Pledgor shall, and shall use commercially reasonable efforts to cause
each issuer of Securities Collateral and Investment Property to be sold
hereunder to, from time to time furnish to the Collateral Agent all such
information as may be necessary or as the Collateral Agent may reasonably
request to determine the number and nature or interest of securities or other
instruments included in the Securities Collateral or Investment Property which
may be sold by the Collateral Agent as exempt transactions under the Securities
Act and the rules of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect. Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 8.5(iii) will cause
irreparable injury to the Collateral Agent and other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 8.5(iii) shall be specifically enforceable against
such Pledgor, and such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants, except
for a defense that no Event of Default has occurred or is continuing.

SECTION 8.6 No Waiver; Cumulative Remedies.

(i) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by applicable law, in equity or otherwise.

(ii) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power or remedy under this Agreement or any other Notes
Document by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case, the Pledgors,
the Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Secured Parties shall continue as if no such proceeding had been
instituted.

 

22



--------------------------------------------------------------------------------

SECTION 8.7 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the reasonable
written demand of the Collateral Agent (pursuant to any direction given by the
Trustee or the Controlling Party in accordance with the Indenture), each Pledgor
shall execute and deliver to the Collateral Agent an assignment or assignments
of the registered Intellectual Property Collateral (and any applications
therefor) or such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.

ARTICLE IX

APPLICATION OF PROCEEDS

The proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral pursuant to the exercise by the Collateral Agent of its remedies
shall, together with any other sums then held by the Collateral Agent, be
applied in accordance with Section 6.05 of the Indenture.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent as its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, at the direction of the Trustee or Controlling Party
given in accordance with the Indenture, to take any action and to execute any
instrument consistent with the terms of the Indenture, this Agreement and the
other Notes Documents which the Collateral Agent may deem necessary or advisable
to accomplish the purposes hereof. The foregoing grant of authority is a power
of attorney coupled with an interest and such appointment shall be irrevocable.
Each Pledgor hereby ratifies all that such attorney shall lawfully do in
accordance with the terms of this Agreement and the other Notes Documents and
only to the extent permitted hereunder or thereunder. Notwithstanding anything
in this Section 10.1 to the contrary, the Collateral Agent agrees that it will
not exercise any rights under the power of attorney provided for in this Section
10.1 unless an Event of Default has occurred and is continuing.

SECTION 10.2 Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and permitted assigns. No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto.

SECTION 10.3 Termination; Release. (a) This Agreement shall automatically
terminate upon the satisfaction and discharge of the Indenture in accordance
with Section 3.01 thereof or a Covenant Termination of the Indenture in
accordance with Section 3.02 thereof. Upon termination hereof, the Lien granted
hereby shall automatically terminate and all rights to the Pledged Collateral
shall automatically revert to the applicable Pledgor or to such other person as
may be entitled thereto pursuant to any Order or other applicable law. The Lien
granted hereby shall be automatically released and shall automatically terminate
with respect to all or any portion of the Pledged Collateral in accordance with
Section 17.03 of the Indenture. For the avoidance of doubt, a Pledgor shall
automatically be released from its obligations hereunder if it ceases to be a
Note Party in accordance with the Indenture.

 

23



--------------------------------------------------------------------------------

(b) In accordance with, and subject to the provisions of, Section 17.02(b) of
the Indenture, any of the Liens granted hereby may be subordinated pursuant to
an Accepted Form (or other form reasonably acceptable to the Collateral Agent)
of non-disturbance agreement or other agreement necessary to consummate a
Permitted Commercialization Arrangement.

(c) In connection with any termination or release pursuant to paragraph (a) of
this Section 10.3, so long as Issuer shall have provided the Collateral Agent
with such certifications or documents as provided in Section 17.03(b) and (c) of
the Indenture, the Collateral Agent shall execute and deliver to any Pledgor, at
such Pledgor’s expense, all documents that such Pledgor shall reasonably request
to evidence such termination or release and shall perform such other actions
reasonably requested by such Pledgor to effect such release, including delivery
of certificates, securities and instruments.

SECTION 10.4 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Indenture and unless in writing and
signed by the Collateral Agent and the applicable Pledgor. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances.

SECTION 10.5 Notices. Unless otherwise provided herein or in the Indenture, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of Issuer set forth in the Indenture
and as to the Collateral Agent, addressed to it at the address set forth in the
Indenture, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 10.5.

SECTION 10.6 Governing Law and Consent to Jurisdiction; Waiver of Jury
Trial. The terms of Sections 19.04 and 19.12 of the Indenture with respect to
governing law, consent of jurisdiction, service of process, venue and waiver of
jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

SECTION 10.7 Severability of Provisions. In the event any provision of this
Agreement shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

SECTION 10.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

SECTION 10.9 Business Days. In the event any time period or any date provided in
this Agreement ends or falls on a day other than a Business Day, then such time
period shall be deemed to end and such date shall be deemed to fall on the next
succeeding Business Day, and performance herein may be made on such Business
Day, with the same force and effect as if made on such other day.

 

24



--------------------------------------------------------------------------------

SECTION 10.10 No Claims Against Collateral Agent. Nothing contained in this
Agreement or any other Notes Document, nor the exercise by the Collateral Agent
of any of the rights or remedies hereunder, shall constitute any consent or
request by the Collateral Agent, express or implied, for the performance of any
labor or services or the furnishing of any materials or other Property in
respect of the Pledged Collateral or any part thereof, nor as giving any Pledgor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other Property in such
fashion as would permit the making of any claim against the Collateral Agent in
respect thereof or any claim that any Lien based on the performance of such
labor or services or the furnishing of any such materials or other Property is
prior to the Lien hereof.

SECTION 10.11 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;

(ii) any lack of validity or enforceability of any Notes Document or any other
agreement or instrument relating thereto against any Pledgor;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Notes Document or any other agreement or
instrument relating thereto (except, and only to the extent provided by, any
amendment, waiver or consent executed in accordance with Article 10 of the
Indenture which alters any such obligation hereunder);

(iv) any pledge, exchange, release or non-perfection or loss of priority of any
other collateral, or any release thereto (except, and only to the extent
provided by, any release executed in accordance with Section 10.3 hereof which
alters any such obligation hereunder) or amendment or waiver of or consent to
any departure from any guarantee thereto (except, and only to the extent
provided by, any amendment, waiver or consent executed in accordance with
Article 10 of the Indenture which alters any such obligation hereunder), for all
or any of the Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof of any Notes Document; or

(vi) any other circumstances which might otherwise constitute a defense (other
than the indefeasible payment in full of the Obligations) available to, or a
discharge of, the Pledgors.

SECTION 10.12 Concerning the Collateral Agent.

(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Pledged Collateral and shall not impose any
duty upon the Collateral Agent to exercise any such powers (other than as
directed by the Trustee or the Controlling Party in accordance with the
Indenture). Except for the safe custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Pledged Collateral (other than as
directed by the Trustee or the Controlling Party in accordance with the
Indenture), as to ascertaining or taking action with respect to any Pledged
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any

 

25



--------------------------------------------------------------------------------

Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which it accords its own property.

(b) U.S. Bank National Association, is entering this Agreement not in its
individual capacity, but solely in its capacity as Collateral Agent under the
Indenture. In acting hereunder, the Collateral Agent shall be entitled to all of
the rights, privileges and immunities of the Collateral Agent set forth in the
Indenture, including without limitation in Articles 7 and 17 thereof, as if such
rights, privileges and immunities were expressly set forth herein.

(c) The Collateral Agent shall have no duty or obligation to make any filings,
recordings, re-filings or re-recordings to perfect or maintain the perfection of
the Collateral Agent’s security interest in the Pledged Collateral.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

OREXIGEN THERAPEUTICS, INC., as Pledgor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

solely in its capacity as Collateral Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

LETTERS OF CREDIT

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILING OFFICES

 

Schedule 3



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

U.S. Bank National Association

as Collateral Agent for

the Secured Parties referred to below

U.S. Bank National Association

Global Corporate Trust Services

Mailcode: EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-2292 Attn: Orexigen Therapeutics, Inc. Administrator

Facsimile: (651) 466-7430

 

Re: Orexigen Therapeutics, Inc.

Ladies and Gentlemen:

Reference is made to that certain Security Agreement, dated as of March [    ],
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), entered into by Orexigen Therapeutics, Inc., a Delaware
corporation (“Issuer”), the other Pledgors party thereto and U.S. Bank National
Association, as collateral agent for the Secured Parties (in such capacity and
together with any successors in such capacity, the “Collateral Agent”).

This joinder agreement (this “Joinder Agreement”) supplements the Security
Agreement and is delivered by the undersigned, [                    ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Pledgor by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the
execution date of the Security Agreement. Without limiting the generality of the
foregoing, the New Pledgor hereby grants and pledges to the Collateral Agent, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Pledgor under the Security Agreement and the
other Notes Documents. The New Pledgor hereby agrees to each of the covenants
applicable to such Pledgor contained in the Security Agreement.

The New Pledgor hereby represents and warrants that (a) set forth under its
signature hereto is the true and correct legal name of the New Pledgor, its
jurisdiction of formation and the location of its chief executive office, (b)
set forth on Schedule I attached hereto is a true and correct schedule of the
information required by Schedules 1 and 2 to the Security Agreement applicable
to it and (c) set forth on

 

Exhibit 1 – Form of Joinder Agreement



--------------------------------------------------------------------------------

Schedule II attached hereto is a true and correct schedule of the information
required pursuant to the Perfection Certificate.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Joinder Agreement by facsimile or other electronic means shall be effective
as delivery of a manually executed counterpart of this Joinder Agreement. This
Joinder Agreement is a Notes Document.

THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

Exhibit 1 – Form of Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

  Name:   Title: Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:

AGREED TO AND ACCEPTED:

 

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit 1 – Form of Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

COPYRIGHT SECURITY AGREEMENT

This Copyright Security Agreement dated as of [            ], 20[    ] (this
“Copyright Security Agreement”), by and among the signatory hereto indicated as
a “Pledgor” (the “Pledgor”) in favor of U.S. Bank National Association solely in
its capacity as collateral agent for the Secured Parties (in such capacity,
together with any successor thereof, the “Collateral Agent”) pursuant to that
certain Indenture, dated as of March [    ], 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Indenture”), by and among Orexigen Therapeutics, Inc., a Delaware corporation
(“Issuer”), the Pledgor and each of the other guarantors listed on the signature
pages thereto, and U.S. Bank National Association, as trustee and as collateral
agent.

W I T N E S S E T H:

WHEREAS, the Pledgor is party to that certain Security Agreement dated as of
March [    ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgor pledged and granted to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Pledgor is required to execute
and deliver this Copyright Security Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the
Indenture, the Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given or given by reference to them in the Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a Lien on and security interest in and to all of the right,
title and interest of the Pledgor in, to and under all the following Pledged
Collateral of the Pledgor, in each case excluding Excluded Assets, whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Copyright Collateral”):

(a) all works of authorship (whether protected by statutory or common law
copyright, whether registered or unregistered, and whether published or
unpublished) and all copyright registrations and applications therefor,
including the United States registered copyrights, listed on Schedule 1 attached
hereto, together with any and all (i) rights and privileges arising under
applicable law with respect to the use of the foregoing, (ii) restorations,
renewals and extensions thereof and amendments thereto, (iii) rights to
proceeds, income, fees, royalties, damages and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages, claims
and payments for past, present or future infringements or other violations
thereof, (iv) rights to sue or otherwise recover for past, present or future
infringements or other violations and (v) rights corresponding thereto
throughout the world; and

 

Exhibit 2 – Form of Copyright Security Agreement



--------------------------------------------------------------------------------

(b) all Exclusive Copyright Licenses listed on Schedule 1 attached hereto.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

SECTION 4. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Copyright Security Agreement and of signature pages
by facsimile or PDF transmission shall constitute effective execution and
delivery of this Copyright Security Agreement as to the parties hereto and may
be used in lieu of the original Copyright Security Agreement for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes.

SECTION 5. Governing Law. The terms of Sections 19.04 and 19.12 of the Indenture
with respect to governing law, consent of jurisdiction, service of process,
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 6. Concerning the Collateral Agent. U.S. Bank National Association is
entering this Agreement not in its individual capacity, but solely in its
capacity as Collateral Agent under the Indenture. In acting hereunder, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent set forth in the Indenture, including without
limitation in Articles 7 and 17 thereof, as if such rights, privileges and
immunities were expressly set forth herein.

[Signature Page Follows]

 

Exhibit 2 – Form of Copyright Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[PLEDGOR] By:  

 

  Name:   Title:

 

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit 2 – Form of Copyright Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS; EXCLUSIVE
COPYRIGHT LICENSES

United States Copyright Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

     

United States Copyright Applications:

 

OWNER

  

TITLE

  

Exclusive Copyright Licenses:

 

Exhibit 2 – Form of Copyright Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

PATENT SECURITY AGREEMENT

This Patent Security Agreement, dated as of [            ], 20[    ] (this
“Patent Security Agreement”), by and among the signatory hereto indicated as a
“Pledgor” (the “Pledgor”) in favor of U.S. Bank National Association solely in
its capacity as collateral agent for the Secured Parties (in such capacity,
together with any successor thereof, the “Collateral Agent”) pursuant to that
certain Indenture, dated as of March [    ], 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Indenture”), by and among Orexigen Therapeutics, Inc., a Delaware corporation
(“Issuer”), the Pledgor and each of the other guarantors listed on the signature
pages thereto, and U.S. Bank National Association, as trustee and as collateral
agent.

W I T N E S S E T H:

WHEREAS, the Pledgor is party to that certain Security Agreement dated as of
March [    ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgor pledged and granted to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Patent Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Pledgor is required to execute
and deliver this Patent Security Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the
Indenture, the Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given or given by reference to them in the Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a Lien on and security interest in and to all of the right,
title and interest of the Pledgor in, to and under all following Pledged
Collateral of the Pledgor, in each case excluding Excluded Assets, whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Patent Collateral”): all patents and patent applications (whether issued or
applied for), including the United States patents and patent applications,
listed on Schedule 1 attached hereto, together with any and all (i) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (ii) inventions and improvements described and claimed therein,
(iii) reissues, substitutes, reexaminations, divisions, renewals, extensions,
continuations and continuations-in-part thereof and amendments thereto,
(iv) rights to proceeds, income, fees, royalties, damages and payments now or
hereafter due and/or payable thereunder and with respect thereto including
damages, claims and payments for past, present or future infringements or other
violations thereof, (v) rights to sue or otherwise recover for past, present or
future infringements or other violations thereof and (vi) rights corresponding
thereto throughout the world.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to

 

Exhibit 3 – Form of Patent Security Agreement



--------------------------------------------------------------------------------

the Security Agreement, and the Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Patent Security Agreement and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Patent Security Agreement as to the parties hereto and may be used in
lieu of the original Patent Security Agreement for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

SECTION 5. Governing Law. The terms of Sections 19.04 and 19.12 of the Indenture
with respect to governing law, consent of jurisdiction, service of process,
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 6. Concerning the Collateral Agent. U.S. Bank National Association is
entering this Agreement not in its individual capacity, but solely in its
capacity as Collateral Agent under the Indenture. In acting hereunder, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent set forth in the Indenture, including without
limitation in Articles 7 and 17 thereof, as if such rights, privileges and
immunities were expressly set forth herein.

[Signature Page Follows]

 

Exhibit 3 – Form of Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

[PLEDGOR] By:  

 

  Name:   Title:

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit 3 – Form of Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENTS AND PATENT APPLICATIONS

United States Patents:

 

OWNER

  

TITLE

  

PATENT NUMBER

     

United States Patent Applications:

 

OWNER

  

TITLE

  

APPLICATION NUMBER

     

 

Exhibit 3 – Form of Patent Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

TRADEMARK SECURITY AGREEMENT

This Trademark Security Agreement, dated as of [            ], 20[    ] (this
“Trademark Security Agreement”), by and among the signatory hereto indicated as
a “Pledgor” (the “Pledgor”) in favor of U.S. Bank National Association solely in
its capacity as collateral agent for the Secured Parties (in such capacity,
together with any successor thereof, the “Collateral Agent”) pursuant to that
certain Indenture, dated as of March [    ], 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Indenture”), by and among Orexigen Therapeutics, Inc., a Delaware corporation
(“Issuer”), the Pledgor and each of the other guarantors listed on the signature
pages thereto, and U.S. Bank National Association, as trustee and as collateral
agent.

W I T N E S S E T H:

WHEREAS, the Pledgor is party to that certain Security Agreement dated as of
March [    ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgor pledged and granted to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, the Pledgor is required to execute
and deliver this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the
Indenture, the Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given or given by reference to them in the Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. The Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a Lien on and security interest in and to all of the right,
title and interest of the Pledgor in, to and under all the following Pledged
Collateral of the Pledgor, in each case excluding Excluded Assets, whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Trademark Collateral”): all trademarks (including service marks), slogans,
logos, certification marks, trade dress, uniform resource locations (URLs),
domain names, corporate names, trade names, or other indicia of source, whether
registered or unregistered, all registrations and applications for the foregoing
(whether statutory or common law and whether registered or applied for in the
United States or any other country, multi-national registry or any political
subdivision thereof), including the United States trademark and service mark
registrations and applications for registration listed on Schedule 1 attached
hereto, together with any and all (i) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (ii) all
goodwill of the business connected with the use thereof and symbolized thereby,
(iii) extensions and renewals thereof and amendments thereto, (iv) rights to
proceeds, income, fees, royalties, damages and payments now and hereafter due
and/or payable thereunder and with respect thereto, including damages, claims
and payments for past, present or future infringements, dilutions or other
violations thereof, (v) rights to sue or otherwise recover for past, present and
future infringements, dilutions or other violations thereof and (vi) rights
corresponding thereto throughout the world.

 

Exhibit 4 – Form of Trademark Security Agreement



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

SECTION 4. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Trademark Security Agreement and of signature pages
by facsimile or PDF transmission shall constitute effective execution and
delivery of this Trademark Security Agreement as to the parties hereto and may
be used in lieu of the original Trademark Security Agreement for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes.

SECTION 5. Governing Law. The terms of Sections 19.04 and 19.12 of the Indenture
with respect to governing law, consent of jurisdiction, service of process,
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 6. Concerning the Collateral Agent. U.S. Bank National Association is
entering this Agreement not in its individual capacity, but solely in its
capacity as Collateral Agent under the Indenture. In acting hereunder, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent set forth in the Indenture, including without
limitation in Articles 7 and 17 thereof, as if such rights, privileges and
immunities were expressly set forth herein.

[Signature Page Follows]

 

Exhibit 4 – Form of Trademark Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[PLEDGOR] By:  

 

  Name:   Title:

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit 4 – Form of Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

to

TRADEMARK SECURITY AGREEMENT

UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS

United States Trademark Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

     

United States Trademark Applications:

 

OWNER

  

MARK

  

SERIAL NUMBER

     

 

Exhibit 4 – Form of Trademark Security Agreement